Citation Nr: 1300556	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  09-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for reflex sympathetic dystrophy, residuals of left ankle injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1994 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The appeal was certified to the Board by the RO in Atlanta, Georgia. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran most recently underwent a VA examination to evaluate his service-connected reflex sympathetic dystrophy, residuals of left ankle injury, in January 2008, approximately five years ago.  In November 2011, the Veteran indicated that he was receiving ongoing VA treatment because his "condition is getting worse every day."  Given the Veteran's argument, the passage of time since the most recent VA examination was conducted, and the RO's recent association with Virtual VA of additional records of VA treatment from the time period subsequent to the most recent VA examination report, the Board concludes that a remand is required in order to afford the Veteran new a VA examination in order to determine the current severity of his service-connected reflex sympathetic dystrophy, residuals of left ankle injury.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

Additionally, the RO most recently considered the Veteran's claim for entitlement to an increased rating for reflex sympathetic dystrophy, residuals of left ankle injury, in a February 2009 statement of the case.  Since that time, the RO has associated additional VA treatment records with the Veteran's Virtual VA file, which are 

pertinent to his claim for entitlement to an increased rating for reflex sympathetic dystrophy, residuals of left ankle injury.  This evidence has not previously been considered by the RO in the adjudication of the Veteran's claim.  Moreover, a waiver of RO consideration of this evidence is not currently of record.  See 38 C.F.R. § 20.1304(c) (2012).  Accordingly, the Board must return this case to the RO for consideration of the additional evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an examination to determine the current severity of his service-connected reflex sympathetic dystrophy, residuals of left ankle injury.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and 

Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner must conduct full range of motion studies on the service-connected reflex sympathetic dystrophy, residuals of left ankle injury.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected reflex sympathetic dystrophy, residuals of left ankle injury.  The examiner must state whether there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees; or complete paralysis of the posterior tibial nerve, with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a 

causalgic nature, toes cannot be flexed, adduction is weakened, and plantar flexion is impaired.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all appropriate development, the RO must readjudicate the claim, to include all the relevant evidence obtained since the February 2009 statement of the case.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he 

may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

